 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

LESTER PHILLIP BLAKE, CASE NUMBER:

 

CV 19-9239-DDP(E)

 

PLAINTIFF(S),
V. ORDER TO SHOW CAUSE RE DISMISSAL FOR

CALIFORNIA DEPT. OF CORRECTION, FAILURE TO PAY:
C1] FULL FILING FEE

DEFENDANTS), (7) INITIAL PARTIAL FILING FEE

 

 

On November 6, 2019 , plaintiff was granted permission pursuant
to 28 U.S.C. § 1915 (b)(1) to file the above-referenced action without prepaying the full filing fee of $350.00, but
plaintiff was ordered to pay the LJ full filing fee [¥] initial partial filing fee, in the amount of $ 15.72
within thirty (30) days to the Clerk of Court.

 

The plaintiff has not complied with 28 U.S.C. § 1915 (b)(1) and is hereby ordered to show cause why this
action should not be dismissed without prejudice for plaintiff's failure to timely pay the (1) full filing fee
[¥] initial partial filing fee.

Plaintiff may file a response to this Order to Show Cause no later than twenty-one (21) days from the
date of this Order. Failure to file a response within the time specified may be deemed consent to the dismissal
without prejudice of this action. If the [J full filing fee or [YJ initial partial filing fee is received within the
twenty-one (21) day period, no further response to this Order to Show Cause is necessary.

  

December 12, 2019
Date

nited States Magistrate Judge

 

 

 

 

IFP-1 (03/12) ORDER TO SHOW CAUSE RE DISMISSAL FOR FAILURE TO PAY FULL FILING FEE OR INITIAL PARTIAL FILING FEE
